On Appellee's Motion for Rehearing.
In addition to the evidence set out in our original opinion as to proof of a cause of action against the resident defendants, appellee's witness, J. W. Wilson, testified:
"Q. Did you inspect the leases of those defendants who live in Travis County, Texas?
"A. Yes, sir.
"Q. Did you find pollution on their leases also?
"A. Yes, sir."
An affidavit of this witness was also admitted in evidence over objection of appellant.
Appellee did not in its original brief assert or argue that this affidavit was admissible and did not rely upon any statements contained in such affidavit as proof of a cause of action against the defendants who resided in Travis County.
In its motion for rehearing appellee does quote from the affidavit of Mr. Wilson, but does not assert nor argue its admissibility except, perhaps inferentially, by calling attention to the form of objection made to its introduction.
The affidavit was self-serving and was not admissible, and the statements contained in it were incompetent and could form no basis for a judgment even though the affidavit had been admitted without objection. Henry v. Phillips, 105 Tex. 459, 151 S.W. 533.
Considering the additional evidence set out above we are still of the opinion that the evidence was insufficient to show that the resident defendants were polluting the streams in question.
The motion for rehearing is overruled.
Overruled.
ARCHER, C. J., not sitting. *Page 855